NASH, J.
The plaintiff having recovered of the Bolton Shoe Company the value of the property fraudulently transferred to it by Mrs. Bolton, and thereby disaffirmed the sale, the title of the company to the property failed, and it is entitled to a return of the consideration which it paid to Mrs. Bolton. The creditors of Thomas Bolton cannot have both the property fraudulently transferred, and the consideration paid for it. The judgment disaffirming the sale as to the plaintiff has the effect also of disaffirmance as to the Bolton Shoe Company. The title of Mrs. Bolton to the property she transferred to the Bolton Shoe Company having been adjudged invalid, her title to the stock she received in payment therefor failed. The certificate of stock being in the custody of the court, the receiver in whose possession it is may be required, on motion, to deliver it to the defendant.
The order should be reversed, with $io costs and disbursements, and the motion granted, with $io costs. All concur.